DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application Canada 2919429 under 35 U.S.C. 119 is acknowledged.
Response to Amendment
	Applicant’s amendments to claims 1, 6, 8, 14, 17, 20, 21, 27, 35, 37, and 41 and the cancellation of claim 38 in the response filed May 30, 2022, is acknowledged by the Examiner. 
Claims 1, 4-8, 10-17, 20, 21, 25, 27-29, 35-37, and 39-42 are pending in the current action.
Response to Arguments
Applicant’s arguments, filed May 30, 2022, with respect to the 103 rejections of claims 1, 21, and 27 have been fully considered and are persuasive.  The rejections of claims 1, 4-8, 10-16, 21, 25, 27-29, 41  has been withdrawn. 
Applicant’s arguments with respect to claims 17, 20, and 35 are moot as the claims are cancelled in the amendments below. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis Tessier on September 9, 2022.
The application has been amended as follows: 

Claim 1 ln 6-7: --“a first attachment component permanently attached to said mounting component; - a second attachment component permanently attached to said mounting component, said second attachment component”--     

Claims 17 and 20 are cancelled

Claim 21, ln 30-31: “from and attachable to respectively said first and second attachment components with said brace operatively worn by said intended user; wherein the first and second attachment components are permanently attached to the mounting component;”   

Claim 27, ln 4: --“first and second attachments permanently attached to said body;”--     

Claims 35-37, 39-40, and 42 are cancelled

Allowable Subject Matter
Claims 1, 4-8, 10-16, 21, 25, 27-29, 41 as presented in the amendments filed May 30, 2022, in light of the Examiner’s amendment above are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 1, 21, and 27 are allowed because the closest prior art of record fails to disclose a brace comprising: - a mounting component for mounting said brace to said leg of said user; - a first attachment component permanently attached to said mounting component; - a second attachment component permanently attached to said mounting component, said second attachment component being in a substantially superposed relationship relative to said first attachment component; - an alignment component for aligning said patella, said alignment component being releasably attached to said mounting component by said first attachment component, said alignment pad being provided with an alignment aperture with an alignment aperture inner edge being configured and sized for substantially surrounding at least a portion of a patella of an intended user; and - a cushioning component for cushioning said patella against impact therereon, said cushioning component being releasably attached to said mounting component by said second attachment component; - wherein said mounting component includes a substantially tubular sleeve configured and sized to be worn on said leg of said intended user, said tubular sleeve being provided with a sleeve window extending therethrough, said sleeve window being larger than said alignment aperture and substantially in register with said alignment component for allowing at least a portion of said alignment component to be in a more proximal relationship with the knee of the intended user then it would be without the sleeve window: - whereby said brace allows the intended user to customize said brace depending on a level of recovery reached by the intended user by selectively attaching and detaching at least one of the alignment and cushioning components to and from the mounting component without taking off said brace.
The closest prior art of record is Fatool (US 4870956) which discloses a brace (Fig 1, brace 10) comprising: - a mounting component for mounting said brace to said leg of said user (Fig 1, mounting component is sleeve 12); - a first attachment component permanently attached to said mounting component (Fig 1, first pocket 14; the attachment components have been interpreted as pockets, see 112f interpretation in the Office Action sent March 2, 2022); - an alignment component for aligning said patella, said alignment component being releasably attached to said mounting component by said first attachment component (Fig 2, alignment component 20 in pocket 14), said alignment pad being provided with an alignment aperture with an alignment aperture inner edge being configured and sized for substantially surrounding at least a portion of a patella of an intended user (Fig 2, alignment component 20 is aperture, col 4 ln 10-20); and - a cushioning component for cushioning said patella against impact therereon (Fig 2, cushioning component 22); - wherein said mounting component includes a substantially tubular sleeve configured and sized to be worn on said leg of said intended user (Fig 1, sleeve 12); - whereby said brace allows the intended user to customize said brace depending on a level of recovery reached by the intended user by selectively attaching and detaching at least one of the alignment and cushioning components to and from the mounting component without taking off said brace (col 3 ln 20-30).
Fatool, alone or in combination, is silent on - a second attachment component permanently attached to said mounting component (the attachment components have been interpreted as pockets, see 112f interpretation in the Office Action sent March 2, 2022), said second attachment component being in a substantially superposed relationship relative to said first attachment component; said cushioning component being releasably attached to said mounting component by said second attachment component; said tubular sleeve being provided with a sleeve window extending therethrough, said sleeve window being larger than said alignment aperture and substantially in register with said alignment component for allowing at least a portion of said alignment component to be in a more proximal relationship with the knee of the intended user then it would be without the sleeve window.
Claims 4-8, 10-16, 25, 28-29, 41 are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786